Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Claims 1, and 3-12 are currently pending with claim 2 being cancelled. Claims 7-12 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, and 3-6 are under consideration.  
All of the rejections are maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim looks confusing because which material is obtained by a coating operation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030590 to Wang et al. (Wang) in view of US 2009/0117466 to Zhamu et al.  (Zhamu).  
Wang discloses a self-supporting layer suitable as an electrode, comprising a plurality of graphene sheets and spacer particle and/or binder particles disposed between and bonded the graphene sheets to each other (paragraph 106 and figure 3).  The self-supporting layer is a mesoporous structure having a pore size of from 2 to 50 nm (paragraph 51).  The self-supporting layer has a thickness of from 5 to 250 002 of from 0.34 to 0.4 nm (figure 3; and paragraphs 53 and 87).  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm (paragraph 99).  The self-supporting layer has an electrical conductivity greater than 5000 S/cm (paragraph 85).  The electrode has a specific capacity of 676 mAh/g and cell energy density of 378 Wh/kg (paragraph 128).  This is a clear indication that the self-supporting layer comprises a network of electron-conducting and phonon-conducting pathways wherein the spacer particle bridges the gaps in graphene planes, enabling barrier-free transport of electrons and phonons between the graphene planes.  
The graphene sheets and binder/spacer particles are mixed and the mixture is allowed to go through roll pressing, dry extrusion or dry coating to form a self-support layer (paragraph 102).   
Wang does not explicitly disclose the metallic particle spacer selected from the group consisting of Zn, Cd, In, Bi, alloys thereof, and mixtures thereof as well as the graphene sheet obtained using the claimed coating operation.   
Zhamu, however, discloses an exfoliated graphite-based hybrid material composition for use as an electrode of a lithium ion battery (abstract).  The composition comprises nanoparticles capable of absorbing and desorbing alkali or alkaline metal ions, and exfoliated graphite flakes substantially interconnected to form a porous, conductive network of electron transport paths comprising pores 
Zhamu teaches that the nanoparticles comprise Zn, Bi or alloys thereof (paragraph 54). Zhamu states that the graphite flake is composed of a plurality of graphene sheets bonded to each other through van der Waals forces in the thickness direction wherein an interplanar spacing between the graphene sheets is about 0.336 nm (paragraphs 80 and 84).  The exfoliated graphite-based hybrid material composition provides a reversible specific capacity of greater than 1000 mAh/g (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metallic nanoparticle disclosed in Zhamu for a particle spacer disclosed in Wang motivated by the desire to enhance electrical conductivity for the self-supporting layer.  
Regarding claims 3 and 4, neither Wang nor Zhamu discloses the self-supporting layer having a thermal conductivity of from 1000 to 1750 W/mK and an electrical conductivity of from 3000 to 20,000 S/cm.  
However, it appears that the resulting self-supporting layer meets all structural limitations and chemistry required by the claims.  
The resulting self-supporting layer suitable as an electrode, comprises a plurality of graphene sheets and spacer particle and/or binder particles disposed between and bonded the graphene sheets to each other.  The resulting metallic particle spacer is selected from the group consisting of Zn, Bi and alloys thereof. 
002 of from 0.34 to 0.4 nm.  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm.  The self-supporting layer has an electrical conductivity greater than 5000 S/cm.  The electrode has a specific capacity of 676 mAh/g and cell energy density of 378 Wh/kg.  This is a clear indication that the self-supporting layer comprises a network of electron-conducting and phonon-conducting pathways wherein the spacer particle bridges the gaps in graphene planes, enabling barrier-free transport of electrons and phonons between the graphene planes.  The graphene sheets and binder/spacer particles are mixed and the mixture is allowed to go through roll pressing, dry extrusion or dry coating to form a self-support layer.  
Therefore, the examiner takes the position that the thermal conductivity and the electrical conductivity would be present as like material has like property.  This is in line with In re Best,
Applicant alleges that the combined disclosures of Wang and Zhamu fail to suggest the claimed coating operation.  The examiner respectfully disagrees. 
As previously discussed, Wang discloses that the graphene sheets and binder/spacer particles are mixed and the mixture is allowed to go through roll pressing, dry extrusion or dry coating to form a self-support layer (paragraph 102).   
The examiner further wishes to point out that in view of MPEP §§ 2113 and 2173.05 (p), the coating process is a product-by-process limitation which is examined only with regard to the product the claims recite.  This means that the prior art need only disclose the claimed product, regardless of the process used to create the prior art product, except to the extent that any portion of the recited process includes structural product limitations, which are considered for patentability. 
Wang discloses that the spacer particles is mixed with graphene sheets. Hence, Wang fails to disclose a continuous coating layer of a metal conductor layer on the porous graphene film.   Incorporation of the limitations in the claim would be effective overcome the rejection over Wang in view of Zhamu. 

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242496 to Ryu et al. (Ryu) in view of Zhamu.   
Ryu discloses a graphene-nanomaterial composite suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a nanomaterial disposed between the graphene films and bonds to the graphene films by a chemical bond (abstract, and figure 1).  The graphene film has pores through which electrolyte ions can pass between the graphene films and diffusion of the 
Ryu teaches that graphite oxide or expanded graphite is immersed in a solvent and ultrasonically treated to be exfoliated into a graphene oxide film, and the graphene oxide film is then collected by a centrifuged or vacuum filtration method.  Alternatively, a film is coated with a solution comprising a graphene oxide film dispersed therein. Spraying, bar coating or screen coating can be used as a coating method (paragraph 103).  
Ryu discloses neither the metallic nanomaterial selected from the group consisting of Zn, Cd, In, Bi and alloys thereof, nor the graphene films having an inter-planar spacing d002 of from 0.3354 nm to 0.4 nm.  
Zhamu, however, discloses an exfoliated graphite-based hybrid material composition for use as an electrode of a lithium ion battery (abstract).  The composition comprises nanoparticles capable of absorbing and desorbing alkali or alkaline metal ions, and exfoliated graphite flakes substantially interconnected to form a porous, conductive network of electron transport paths comprising pores 
Zhamu teaches that the nanoparticles comprise Zn, Bi or alloys thereof (paragraph 54). Zhamu states that the graphite flake is composed of a plurality of graphene sheets bonded to each other through van der Waals forces in the thickness direction wherein an interplanar spacing between the graphene sheets is about 0.336 nm (paragraphs 80 and 84).  The exfoliated graphite-based hybrid material composition provides a reversible specific capacity of greater than 1000 mAh/g (paragraph 62).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zn, Bi or alloys thereof disclosed in Zhamu as the nanomaterial disclosed in Ryu motivated by the desire to enhance electrical conductivity for the graphene-nanomaterial composite.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene films disclosed in Ryu having an inter-planar spacing d002 of 0.336 nm disclosed in Zhamu motivated by the desire to enhance electrical conductivity for the graphene-nanomaterial composite.  
Regarding claims 3 and 4, the combined disclosures of Ryu and Zhamu result in a graphene-nanomaterial composite meeting all structural limitations and chemistry required by the claims. 
The resulting graphene-nanomaterial composite is suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a 002 of 0.336 nm.  
The graphene-nanomaterial composite has an electrode capacity of 338 F/g.  This is a clear indication that the graphene-nanomaterial composite would have a continuous network of electron-conducting and phonon-conducting pathways to provide excellent electrical conductivity.  The graphene-nanomaterial composite has a thickness of 50 nm to 500 microns.  The nanomaterial is in the form of a metal particle comprising Zn, Bi or alloys thereof.  
Therefore, the examiner takes the position that the thermal conductivity of 1000 to 1750 W/mk and an electrical conductivity of from 3000 to 20,000 S/cm would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Applicant alleges that the combined disclosures of Ryu and Zhamu fail to suggest the claimed coating operation.  The examiner respectfully disagrees. 

Ryu requires a functional group that is introduced to the nanomaterial and/or the graphene film.  Hence, the recitation of the metal conductor material being directly bonded to the graphene film would be found sufficient to remove Ryu as prior art to the claimed invention.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hai Vo/
Primary Examiner
Art Unit 1788